Title: From George Washington to William Vance, 10 October 1755
From: Washington, George
To: Vance, William

 

To Captain Vance, of the Militia.
[Winchester, 10 October 1755]

Hearing that you had quit the Branch, which will not only Discourage those left Behind, but also terrify the Lower Inhabitants, and occasion all of them to abandon their Plantations.
I do hereby Strictly Order and Require of you, to Halt at Joseph Edwards’s on Cacapehon, until further Orders; unless you should be drove from thence by Superior Force. You will be quickly joined there by Numbers sufficient to prevent those insolent Invaders from committing such inhuman Outrages; and I hope to Retaliate their Crimes.
It would be right to acquaint the Inhabitants, as I doubt not but you may see many of them Retreating, how necessary, and how much it is their Duty and Interest, to Lodge their Families in some safe place, and join our Party in Dislodging the Enemy from their Lurking places. They will be under no disagreeable Command, nor will they be confined an hour longer than this particular Service Requires; should that be only one week—This you may acquaint them with from me. I am &c.

G:W.
Winchester: October 10, 1755.    

